UME BR. ad AUS 36 | SMBTDICT x BOeeh 2
SOUTHERN DisTeicy OF VEXAS
CORPUS CHARIS TI DIU 1 SL ON Lutes,

uthern pistes Courts

| LiGt Of Teayae
UNITED STATES OF AMERICA SEP S02
; Pei a Se CC David yu, Bradley Clerk of Court
UJ.
Luce. Basw EIN CH-\AR NZ
| Delende NV |

 

Nouck to THE CouRTw

Ow Septem ber \2, ZOV™ thy PLERRIW 6/
MoTIoN/ SUBIC AL ATTACHMENT Sled

\a be CASE LOS aerved to the
RTURNEX GENERML. dETHE UNITED
STATES ar Th Deepa met Of JUS te
Washington, DC by USPS CerhGed
mal WI2 2460 COOL 2200 B11
and specifica ly addvessed to Re
Honorable Mv. Willian “Baer, by

lance C. Esswer:

2 axpeck Ll \\ 4

\) 423] 19

 
st Page 2 of 2

(aver Eseuweww
GCUOGAATS

edeval | Corre dune Tetauty

Aen, Co BOI 2s

B

iL

2 UNITED
5

8

Q

=

gH

r eg2| mi | FEACL-2

 

 

tt en et art RE a Fa cements Se ee ee os

NR

DENVER Oo ane =

 @ SEP 207To Fie Lb

United States Courts
Southern District of Texas
FILED

 

SEP 3 9 2019

David J. Bradley, Clerk of Court

b STAT ES Croet HOUSE

1\S Nock Ghoelor SBlva £208
Corpus hast

TY 4g4ol

wh d- 204255. ielfiahd lis ify papi ifs Hi ill HEBD pil ih lid

 

 

Case 2 *eo0

 
